Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The RCE is accepted.
Claims 20, 22, 23, 25-28 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dai et al. 8366979.
Dai teaches, especially in col. 2, 7 and 10, a carbon having mesopores made using a fugitive phase. Note the molding step. While not teaching the same process, the carbon made is the same, notwithstanding the attribution of what has caused the pores.
 
Claims 20, 22, 23, 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Dai.
The surface area is not explicitly taught, however Dai teaches modifications to make a high area for various applications, rendering the claimed values obvious. The examiner takes Official Notice that the claimed values are known as ‘high’ in the uses cited by the reference.

Claims 20, 22,23, 25-29 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO2017/042838.
Chilukuri et al. 11000831 is used as an equivalent.
The reference teaches, especially in col. 6, 11 and 12, making carbon by carbonizing monomers with metal catalysts and silica particles to make mesoporous carbon. While not teaching the same process, the carbon made is the same, notwithstanding the attribution of what has caused the pores. Note that Zn chloride may be used in the process.
For claim 23, the desired shape has been made, so it is met, noting the grinding of the gel. Claim 23 does not actually require any particular ‘casting’ process.

Claims 20, 22, 23, 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Chilukuri.
For claim 30, the overlapping area range of col. 20 renders the claim obvious.

The rejections below are essentially the same as previously presented, and are maintained since they have not been overcome by the amendments or arguments. 

Claims 20, 22, 23, 25-28 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO2016/116542.
Pham-Huu et al.  10682633 is taken as an equivalent.
Pham teaches, especially in col. 16 and fig. 2, N-doped mesoporous carbon.
Claims 21, 22, 25-27 recite properties of the starting material, which are not relevant to the actual final product claimed, while claim 23 merely require that the final product have an actual shape. Claim 28 is deemed met due to the similarity of the description of the material in col. 15. While the process is not the same, no difference is seen in the product of the product-by-process limitations.

Claims 20, 22, 23, 25-30 are rejected under 35 U.S.C. 102(a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mitlin et al. 10614965.
Mitlin teaches, especially in col. 11, 16 and table 1, mesoporous carbon with a high surface area.
 Claims 22, 25-27 recite properties of the starting material, which are not relevant to the actual final product claimed, while claim 23 merely require that the final product have an actual shape. Claim 28 is met by the description of the pores, see col. 14. While the process is not the same, no difference is seen in the product of the product-by-process limitations.

Claims 20, 22, 23, 25-28 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim article.
Kim teaches, especially on pg. 2343-2344, a Zn activated porous carbon that contains nitrogen. Claims 22, 23, 25-27 are rejected as noted above. While the process is not the same, no difference is seen in the product of the product-by-process limitations.

Claims 20, 22, 23, 25-28 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yang article.
Yang teaches, especially on pg. 8581, mesoporous nitrogen rich carbon.
Claims 22-23, 25-27 are rejected as noted above. While the process is not the same, no difference is seen in the product of the product-by-process limitations.

Claims 20, 22, 23, 25-30 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lin article.
Lin teaches, especially on pg. 1509, N-doped mesoporous carbon with high surface area.
Claims 22, 23, 25-27 are rejected as noted above. While the process is not exactly the same, no difference is seen in the product of the product-by-process limitations. The silica template is deemed to meet claim 28.

Applicant's arguments filed 6/3/22 have been fully considered but they are not persuasive.
New references are applied, more pertinent to the new claim language. However, the previous rejections are maintained for the reasons cited in the advisory action and previous final action.




/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736